



Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made as of March 28, 2018, by and
between Brian Boornazian (“Employee”) and Aspen Insurance U.S. Services Inc.
(the “Company”). Employee has been employed by the Company, and the Company and
Employee desire to address the termination of their employment relationship and
hereby agree as follows:
1.(a)    Employee will cease performing Employee’s employment duties and
responsibilities for the Company, will no longer report to work for the Company,
and Employee’s employment will terminate on April 30, 2018 (the “Separation
Date”). From the date of Employee’s execution of this Agreement through and
including the Separation Date, Employee will perform the services reasonably
related to his position with the Company as may be requested by the Company
(including, without limitation, assisting in a smooth transition of any matters
in which Employee may be involved). For the avoidance of doubt, Employee will
attend two FM Global meetings that Employee already has scheduled and will
attend the BRMA Annual Board Meeting. The Company will issue an internal and
external press release, in the form attached hereto as Exhibit A, indicating
that Employee’s departure was a retirement from Aspen.


(b) The Company agrees to:


(i) pay Employee $1,379,240.00, less applicable tax withholdings, which
represents 100% of Employee’s highest annual base salary plus the average annual
bonus that was paid to Employee for the years 2014, 2015 and 2016, within seven
(7) days after the executed post-employment release (the “Post-Employment
Release,” attached hereto as Exhibit B) becomes final and irrevocable. In order
to receive the payments and benefits set forth in this paragraph 1(b)(i),
Employee must comply with the terms of paragraphs 3, 5(b), 6, 7(b) and 7(c) of
this Agreement. In the event the Company prevails on a claim that Employee has
breached any such terms, in addition to other remedies which the Company may
have pursuant to this Agreement, or in equity or at law, the Company may
permanently discontinue all remaining payments set forth in this paragraph
1(b)(i) of this Agreement and, to the extent any such payments already have been
made, Employee must return such payments to the Company;
(ii) make a lump sum payment to Employee, within seven (7) days after the
executed Post-Employment Release becomes final and irrevocable, in the amount of
31,703 unvested LTIP awards held by Employee as of the Separation Date
multiplied by the Company’s average share price for the thirty (30) days
immediately preceding the Separation Date, less applicable tax withholdings. In
addition, the Company agrees that the 2,966 banked but unvested Performance
Shares issued to Employee under the terms of the Aspen Insurance Holdings
Limited Share Incentive Plans dated 2003 and 2013 (the “Employee Share Plans”)
will be delivered to Employee on or about the date that the Post-Employment
Release becomes irrevocable. For the avoidance of doubt, other than as set forth
in this Agreement, all awards granted to Employee under the Employee Share Plans
will lapse on the Separation Date. In the event Employee breaches the terms of
paragraph 7(a), in addition to other remedies which the Company may have
pursuant to this Agreement, or in equity or at law, the Company may permanently
discontinue all remaining payments (or delivery of shares) set forth in this
paragraph 1(b)(ii) of this Agreement and, to the extent any such payments (or
delivery of shares) already have been made, Employee must return such payments
(and the value of any delivered shares) to the Company; and







--------------------------------------------------------------------------------





(iii) pay Employee’s premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for twelve (12) months after the Separation
Date, if Employee elects to continue health benefits after the Separation Date
pursuant to COBRA; provided, however, that if Employee obtains alternative
employment within those twelve (12) months that provides comparable benefits,
the Company will cease paying such premiums as of the date that Employee
commences such employment. In addition, if Employee converts his company-related
long term disability policy and life insurance policy to personal policies
within the time period required for such conversion, the Company will pay the
premiums related to the period from the Separation Date through March 31, 2019.
(c)     The Company will pay Employee any unused, accrued paid time off not
later than thirty (30) days following the Separation Date. As of the date of
this Agreement, Employee has nine (9) days of unused, accrued paid time off. It
is further understood that Employee is responsible for the payment of any
corporate credit card late fees or any business expenses that the Company has
not approved and processed for payment on or before the Separation Date, and
that Employee’s eligibility for coverage under the short term and long term
disability programs, the 401k plan, the Flexible Spending Plans, the Stock
Purchase Plan and any life insurance plan will cease as of the Separation Date
(except that long term disability and life insurance may be converted to an
individual policy, as referenced in subparagraph 1(b)(iii) above).


2.Employee forever waives and releases any and all rights and claims of any
kind, which Employee presently has, had or may have against the Company, its
parent company, their past, present and future subsidiaries and affiliates, as
well as the past, present and future directors, officers, agents, attorneys and
employees of, or any benefit plans sponsored by, such companies (the “Released
Parties”) up to the date of Employee’s execution of this Agreement (including,
without limitation, claims relating to or arising out of Employee’s employment
with any of the Released Parties or the termination of that employment).
Specifically, but without limiting that general release, Employee hereby waives
any rights or claims Employee might have including, but not limited to, any
claims for bonuses or other compensation, back pay, front pay, Short Term or
Long Term Incentive Plan payments, penalties, compensatory damages, attorneys’
fees, expenses and/or costs of litigation, wrongful or unlawful discharge;
violations of any state or city employment discrimination laws, Title VII of the
Civil Rights Act of l964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1991, the Worker Adjustment and Retraining Notification Act,
Sarbanes-Oxley Act of 2002, and/or the Family and Medical Leave Act, including
all amendments to any of the aforementioned Acts; violations of any other
federal, state and/or municipal fair employment statutes or laws; or violations
of any other law, rule, regulation, or ordinance pertaining to employment,
wages, compensation, hours worked, or any other aspect of Employee’s
relationship with any of the Released Parties. This Agreement is intended as a
full settlement and compromise of each, every and all claims of every kind and
nature, whether known or unknown, actual or contingent, asserted or unasserted,
arising under common law, statutory law or otherwise and no claim of any sort is
reserved. Other than the payments and benefits set forth in paragraph 1 of this
Agreement, there are no other sums payable to Employee by the Released Parties.
In addition, Employee agrees that there will be no reinstatement or
re-employment with the Released Parties and agrees not to bring any claim based
upon the failure or refusal of any of the Released Parties to employ Employee
hereafter.


3.Employees covenants and agrees that Employee will execute the Post-Employment
Release within twenty-one (21) days after the Separation Date. The Company will
pay the amounts identified in paragraph 1(b)(i) and 1(b)(ii) above within seven
(7) days after the executed Post-


2



--------------------------------------------------------------------------------





Employment Release that Employee sends to the Company becomes final and
irrevocable.


4.Employee covenants and agrees that Employee will not now or at any time in the
future commence, maintain, prosecute or participate in as a party, or permit to
be filed by any other person on Employee’s behalf or as a member of any alleged
class of persons, any action, suit, proceeding, claim or complaint of any kind
against any of the Released Parties with respect to any matter which arises from
or relates to Employee’s employment with the Released Parties or the termination
thereof or which is encompassed in the release set forth in paragraph 2 above.


5.(a)    Employee agrees that this Agreement and the substance thereof are to
remain strictly confidential. Accordingly, Employee shall not make any
statements or provide any information to any person (including but not limited
to any former, current, or future employees of the Released Parties) concerning
this Agreement, or the substance thereof, except to make such disclosures (A) as
may be legally required; (B) that are necessary for the purpose of obtaining
legal or tax advice; (C) to governmental authorities; (D) to the EEOC; or (E) to
Employee’s spouse. Employee agrees that Employee shall inform Employee’s spouse,
attorneys or accountants to whom Employee discloses matters concerning this
Agreement of this confidentiality obligation and that any disclosure concerning
this Agreement by Employee or by Employee’s spouse, attorneys or accountants
shall be a material breach of this Agreement for which Employee shall be liable
to the Company. Notwithstanding the aforesaid, Employee may disclose the
provisions of this Agreement to any prospective employer, client or broker.
Further, in the event this Agreement is publicly-filed by the Company, then the
confidentiality obligations set forth this paragraph 5(a) shall become null and
void as of the date of such public filing.


(b)     Employee acknowledges that through Employee’s employment with the
Company, Employee may have acquired and had access to the Released Parties’
confidential and proprietary business information and trade secrets. Employee
agrees that the Company may prevent the use or disclosure of the Released
Parties’ confidential business information and proprietary business information
and trade secrets. “Confidential Business Information” shall include any data or
information that is valuable to the Released Parties and not generally known to
competitors of the Released Parties or other outsiders or third parties,
regardless of whether the Confidential Business Information is in printed,
written or electronic form, retained in Employee’s memory or compiled or created
by Employee. This includes, but is not limited to: non-public technical,
financial, personnel, staffing, payroll, computer systems, marketing,
advertising, merchandising, product, vendor, or customer information or data,
trade secrets, methods, know-how, data relating to the Released Parties or their
businesses or acquisition prospects (including the compensation and other terms
of employment of their employees, unless such information is disclosed by the
employee himself or herself to Employee, after the Separation Date) or other
information similar to the foregoing. Employee agrees that Employee has not and
in the future will not use or disclose to any third party Confidential Business
Information, unless compelled by law and after notice to the Company in order to
contest such disclosure, and further agrees to return all documents, disks, or
any other item or source containing Confidential Business Information to the
Company immediately upon the receipt of this Agreement or such other time as
designated by the Company. Employee agrees and represents that Employee will not
remove or destroy and has not, to Employee’s knowledge, removed or destroyed any
Confidential Business Information either during Employee’s employment or at any
time thereafter. Nothing in this paragraph shall, however, prevent Employee from
working for or with any party, provided that in doing so he does not disclose or
make use of any Confidential Business Information and adheres to the provisions
of paragraphs 7(a) through (c).


3



--------------------------------------------------------------------------------





(c)    Employee is advised that pursuant to the Defend Trade Secrets Act (the
“DTSA”) an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Further, Employee understands that in the event
disclosure of Company trade secrets was not done in good faith pursuant to the
above, Employee will be subject to substantial damages under the DTSA, including
punitive damages and attorneys’ fees.
6.Employee agrees that Employee will not disclose to the public or any person,
any false or misleading information, or any information that reflects negatively
upon or otherwise disparages the Company (including its officers, directors and
employees) or which is intended to harm the reputation of the Company including,
but not limited to, any statements that disparage any product, service,
capability or any other aspect of the business of the Company, including via
Social Media. The Company agrees that its Group General Counsel will instruct
the Group Executive Committee, in writing, to not disparage Employee to
individuals who are not employed with the Company and its affiliates.


7. (a)     Employee agrees that during his employment and from the Separation
Date through and including March 31, 2019, he will not, without the prior
written consent of the Company’s Chief Executive Officer, directly or
indirectly, as a shareholder, officer, director, partner, consultant, employee
or otherwise, provide any services which are similar to the insurance services
that Employee had provided to the Company to any entity that is listed on
Exhibit C, attached hereto. For purposes of this paragraph, the term
“consultant” means a consulting or independent contractor relationship. For the
avoidance of doubt, after March 31, 2019 Employee may provide services to the
companies listed on Exhibit C as long as Employee does not use or disclose the
Company’s Confidential Business Information in connection with such services.


(b)    Employee recognizes that he may possess confidential information about
other employees of the Company relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company. Employee recognizes that the
information he may possess about these other employees may not be generally
known, may be of substantial value to the Company in developing its respective
businesses and in securing and retaining customers, and may have been acquired
by him because of his business position with the Company. Employee agrees that
during his employment and from the Separation Date through and including March
31, 2019, he will not, directly or indirectly, initiate any action to solicit or
recruit or hire anyone who is then an employee of the Company for the purpose of
being employed by him or by any business, individual, partnership, firm,
corporation or other entity on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of the Company. The foregoing
non-solicitation restriction shall not apply with respect to Heather
Carini-Stanford.
(c)    Employee agrees that during his employment and from the Separation Date
through and including March 31, 2019, he will not interfere with any business
relationship between the Company and any of its customers.
(d)    Employee acknowledges that his skills and position in the insurance
industry are unique and if Employee shall breach or threaten to breach any
provision of this paragraph 7, the damages


4



--------------------------------------------------------------------------------





to the Company may be substantial, although difficult to ascertain, and money
damages will not afford the Company an adequate remedy. Therefore, if any of the
provisions of this paragraph 7 are violated, in whole or in part, the Company
shall be entitled to specific performance and injunctive relief (without having
to post any bond), without prejudice to other remedies the Company may have at
law or in equity. In addition, if any term or provision of this paragraph 7, or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this paragraph 7, or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this paragraph 7 shall be valid and enforceable to
the fullest extent permitted by law. Moreover, if a court of competent
jurisdiction deems any provision hereof to be too broad in time, scope, or area,
it is expressly agreed that such provision shall be reformed to the maximum
degree that would not render it unenforceable.
8.Employee agrees to cooperate with the Company in connection with the
transition of any business matters and with respect to any litigation or
regulatory matters in which Employee may have relevant knowledge or information.
This cooperation shall include, without limitation, the following: (a) to meet
and confer, at a time mutually convenient to Employee and the Company, with
Company’s designated in-house and outside attorneys pertaining to any claim or
litigation matter, including without limitation for trial preparation purposes,
answering questions, explaining factual situations, preparing to testify; (b) to
appear for deposition or trial and give truthful trial testimony without the
need to serve a subpoena for such appearance and testimony; and (c) to give
truthful sworn statements to the Company’s attorneys upon their request and, for
purposes of any deposition or trial testimony, to adopt the Company’s attorneys
as Employee’s own attorneys (provided that there is no conflict of interest that
would disqualify the attorneys from representing Employee), and to accept their
record instructions at deposition or trial. Employee further represents to the
Company that Employee has turned over to the Company all of the Company’s
property that was or is within Employee’s possession, custody or control. The
Company agrees that Employee may retain and own an old Aspen wall sign from
Rocky Hill, Connecticut (with an old Aspen logo) that was replaced by a new
Aspen logo sign.


9.In conformity with the Older Workers Benefit Protection Act (the “OWBPA”),
Employee acknowledges the following: (i) that this Agreement is written in a
manner calculated to be understood by Employee; (ii) that this Agreement
represents Employee’s knowing and voluntary waiver and release of any and all
claims that Employee might have including, but not limited to, any claims
arising under the ADEA; (iii) that Employee has not waived any claim under the
ADEA that may arise after the date of his execution of this Agreement; (iv) that
the consideration that Employee will receive in exchange for this Agreement,
i.e., the payments and benefits set forth in paragraph 1(b) above, are something
of value to which Employee is not already entitled; (v) that Employee is hereby
being advised to consult with an attorney and has consulted with an attorney
prior to executing this Agreement; (vi) that Employee was provided 21 days to
consider this Agreement; and (vii) that Employee has 7 days following Employee’s
execution of this Agreement in which to revoke it by written notice of
revocation that must be delivered to and received by Kerian Bunch, Executive
Vice President & General Counsel, Aspen Insurance U.S. Services Inc., 590
Madison Avenue, New York, New York 10022, no later than 5:00 p.m. on the seventh
day after Employee has signed this Agreement. This Agreement will not become
effective and enforceable until the eighth day after Employee’s signature (if
not revoked pursuant to the terms of this paragraph), and such eighth day is the
“Effective Date” of this Agreement.


10.Nothing in this Agreement, including but not limited to the provisions in
paragraphs 2 through 7 of this Agreement (i) limits or affects Employee’s right
to challenge the validity of this Agreement


5



--------------------------------------------------------------------------------





including, without limitation, a challenge under the Age Discrimination in
Employment Act of 1967 or the OWBPA; (ii) interferes with Employee’s right and
responsibility to give truthful testimony under oath; or (iii) precludes
Employee from participating in an investigation, filing a charge or otherwise
communicating with any federal, state or local government office, official or
agency, including, but not limited to, the Equal Employment Opportunity
Commission, Department of Labor, National Labor Relations Board, or the
Securities and Exchange Commission.  However, Employee promises never to seek or
accept any compensatory damages, back pay, front pay, or reinstatement remedies
for Employee personally with respect to any claims released by this Agreement.
 
11.This Agreement constitutes the entire agreement and understanding between the
parties with regard to the subject matter herein. It supersedes and cancels any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral, relating to the subject matter herein.
Employee acknowledges that, in entering into this Agreement, Employee is not
relying on any other promises or representations (whether oral or written) other
than those set forth in this Agreement. Any modification or amendment of this
Agreement must be made in writing and signed by both parties.


12.If any term or provision of this Agreement, or the application thereof to any
person or circumstances will to any extent be invalid or unenforceable, the
remainder of this Agreement, or the application of such terms to persons or
circumstances other than those as to which it is invalid or unenforceable, will
not be affected thereby, and each term of this Agreement will be valid and
enforceable to the fullest extent permitted by law.


13.Employee warrants that Employee is fully competent to enter into this
Agreement; that Employee has read this Agreement and fully understands its
meaning; that Employee knowingly and voluntarily enters into this Agreement; and
that Employee agrees to comply with its terms and conditions.


14.This Agreement may be executed in any number of counterparts and such
counterparts may be obtained by pdf email or facsimile transmission, each of
which taken together will constitute one and the same instrument.


15.Any dispute arising under this Agreement shall be governed by the law of the
State of Connecticut, without reference to any choice of law rules that may
cause the application of the law of any other jurisdiction.
/s/Brian Boornazian     3/28/18
Brian Boornazian                Date


Aspen Insurance U.S. Services Inc.


By: /s/Heather Brown     3/28/18
Date
Name: Heather Brown


Title: Group HR Director


6



--------------------------------------------------------------------------------





Exhibit A
image0a01a25.gif [image0a01a25.gif]
image1a04a25.jpg [image1a04a25.jpg]
PRESS RELEASE



ASPEN RE MANAGEMENT CHANGE




HAMILTON, Bermuda - 29 March 2018 - Aspen Insurance Holdings Limited (“Aspen” or
the “Company”) (NYSE:AHL) announced today that Brian Boornazian has decided to
retire as Chairman of its reinsurance segment, Aspen Re, and as Chief Executive
Officer of Aspen Re, Americas, with effect from the end of April.


Chris O’Kane, Group Chief Executive Officer, said: “I would like to thank Brian
for his outstanding service to Aspen over the last 14 years. Under his
leadership and with his sharp focus on execution, we have grown our reinsurance
business significantly and enhanced our highly-respected position in our chosen
markets. He has also made a significant contribution to our executive management
capabilities and I know that I speak for everyone at Aspen in wishing him every
success in the future.


“We have an outstanding team at Aspen Re under the leadership of Thomas
Lillelund and Emil Issavi and are well positioned to sustain the long-standing
success of the business moving forward.”


Thomas Lillelund, Chief Executive Officer of Aspen Re, added: “I would like to
add my thanks to Brian for his valuable advice and wise counsel as we worked
together closely to grow our reinsurance business over the last few years.”


Mr. Boornazian’s role as Chairman of Aspen Re and Chief Executive Officer of
Aspen Re, Americas, will not be replaced. Emil Issavi will continue to lead
Aspen’s reinsurance business in the Americas in his capacity as President and
Chief Underwriting Officer of Aspen Re.


Brian Boornazian commented: “I am immensely proud of what we have achieved
during my time at Aspen and to see our reinsurance segment develop into the
outstanding business that it is today. I would like to thank my colleagues and
friends within Aspen for their huge support over many years and to wish them
much success in the future.”




- ENDS -




NOTES TO EDITORS:


About Brian Boornazian


7



--------------------------------------------------------------------------------





Mr. Boornazian was appointed Chairman of Aspen Re and Chief Executive Officer of
Aspen Re, North America, in August 2012. He was subsequently appointed Chief
Executive Officer of Aspen Re, Americas, in May 2017, in addition to his role as
Chairman. Prior to this, Mr. Boornazian had been the Chief Executive Officer of
Aspen Re from January 2010 to August 2012 and President of Aspen Re from June
2008 until January 2010. Before that, he had been Head of Reinsurance from May
2006 until June 2008. Mr. Boornazian joined Aspen in January 2004.


Before joining Aspen, Mr. Boornazian was at XL Re America, where he acted in
several capacities including Senior Vice President, Chief Property Officer
responsible for property facultative and treaty, as well as marine, and the
Chief Marketing Officer. He began his career in 1982 at Gen Re and also held
senior positions at NAC Re, Cologne Re of America and Guy Carpenter.


About Aspen Insurance Holdings Limited
Aspen provides reinsurance and insurance coverage to clients in various domestic
and global markets through wholly-owned subsidiaries and offices in Australia,
Bermuda, Canada, Ireland, Singapore, Switzerland, the United Arab Emirates, the
United Kingdom and the United States. For the year ended December 31, 2017,
Aspen reported $12.9 billion in total assets, $6.7 billion in gross reserves,
$2.9 billion in total shareholders’ equity and $3.4 billion in gross written
premiums. Its operating subsidiaries have been assigned a rating of “A” by
Standard & Poor’s Financial Services LLC (“S&P”), an “A” (“Excellent”) by A.M.
Best Company Inc. (“A.M. Best”) and an “A2” by Moody’s Investors Service, Inc.
(“Moody’s”).


Application of the Safe Harbor of the Private Securities Litigation Reform Act
of 1995
This press release may contain written “forward-looking statements” within the
meaning of the U.S. federal securities laws. These statements are made pursuant
to the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. Forward-looking statements include all statements that do not relate
solely to historical or current facts and can be identified by the use of words
such as “expect,” “intend,” “plan,” “believe,” “do not believe,” “project,”
“anticipate,” “seek,” “will,” “estimate,” “may,” “likely,” “continue,” “assume,”
“objective,” “aim,” “guidance,” “outlook,” “trends,” “future,” “could,” “would,”
“should,” “target,” “on track” and similar expressions of a future or
forward-looking nature.


All forward-looking statements rely on a number of assumptions, estimates and
data concerning future results and events and are subject to a number of
uncertainties and other factors, many of which are outside Aspen’s control that
could cause actual results to differ materially from such statements. For a
detailed description of uncertainties and other factors that could impact the
forward-looking statements in this press release, please see the “Risk Factors”
section in Aspen’s Annual Report on Form 10-K for the year ended December 31,
2017 as filed with the U.S. Securities and Exchange Commission. Aspen undertakes
no obligation to update or revise publicly any forward-looking statements,
whether as a result of new information, future events or otherwise.


For further information:


Investors
Mark Jones, Senior Vice President, Investor Relations, Aspen
mark.p.jones@aspen.co
+1 (646) 289 4945


Media
Steve Colton, Head of Group Communications, Aspen
Steve.colton@aspen.co
+44 20 7184 8337










8



--------------------------------------------------------------------------------





Exhibit B -- Post-Employment Release
By signing below, for and on behalf of myself and my and assigns, I (“Employee”)
hereby to the maximum extent permitted by law, forever waive and release any and
all rights and claims of any kind, which I presently have, had or may have
against Aspen Insurance U.S. Services Inc. (the “Company”), its parent company,
their past, present and future subsidiaries and affiliates, as well as the past,
present and future directors, officers, agents, attorneys and employees of, or
any benefit plans sponsored by, such companies (the “Released Parties”) from the
date of my execution of the Separation Agreement dated as of March 28, 2018 (the
“Separation Agreement”) up to the date of my execution of this release
(including, without limitation, claims relating to or arising out of my
employment with any of the Released Parties or the termination of that
employment). Specifically, but without limiting that general release, I hereby
waive any rights or claims I might have including, but not limited to, any
claims for bonuses or other compensation, back pay, front pay, Short Term or
Long Term Incentive Plan payments, penalties, compensatory damages, attorneys’
fees, expenses and/or costs of litigation, wrongful or unlawful discharge;
violations of any state or city employment discrimination laws, Title VII of the
Civil Rights Act of l964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967 (the “ADEA”), the Americans with
Disabilities Act of 1991, the Worker Adjustment and Retraining Notification Act,
Sarbanes-Oxley Act of 2002, and/or the Family and Medical Leave Act, including
all amendments to any of the aforementioned Acts; violations of any other
federal, state and/or municipal fair employment statutes or laws; or violations
of any other law, rule, regulation, or ordinance pertaining to employment,
wages, compensation, hours worked, or any other aspect of Employee’s
relationship with any of the Released Parties. This release is intended as a
full settlement and compromise of each, every and all claims of every kind and
nature, whether known or unknown, actual or contingent, asserted or unasserted,
arising under common law, statutory law or otherwise and no claim of any sort is
reserved. Other than the payments and benefits set forth in paragraph 1 of this
Agreement, there are no other sums payable to Employee by the Released Parties.
In addition, Employee agrees that there will be no reinstatement or
re-employment with the Released Parties and agrees not to bring any claim based
upon the failure or refusal of any of the Released Parties to employ Employee
hereafter.
In conformity with the Older Workers Benefit Protection Act, Employee
acknowledges the following: (i) that this release is written in a manner
calculated to be understood by Employee; (ii) that this release represents
Employee’s knowing and voluntary waiver and release of any and all claims that
Employee might have including, but not limited to, any claims arising under the
ADEA; (iii) that Employee has not waived any claim under the ADEA that may arise
after the date of his execution of this release; (iv) that the consideration
that Employee will receive in exchange for this release, i.e., the payments and
benefits set forth in paragraph 1(b) of the Separation Agreement, are something
of value to which Employee is not already entitled; (v) that Employee is hereby
being advised to consult with an attorney and has consulted with an attorney
prior to executing this release; (vi) that Employee was provided 21 days to
consider this release; and (vii) that Employee has 7 days following Employee’s
execution of this release in which to revoke it by written notice of revocation
that must be delivered to and received by Kerian Bunch, Executive Vice President
& General Counsel, Aspen Insurance U.S. Services Inc., 590 Madison Avenue, 7th
Floor, New York, New York 10022, no later than 5:00 p.m. on the seventh day
after Employee has signed this release. This release will not become effective
and enforceable until the eighth day after Employee’s execution of this release.
                                                                __________________________    _______
Brian Boornazian            Date


9



--------------------------------------------------------------------------------





Exhibit C
1.    Aeolus Re
2.    Allied World Re
3.    American Agricultural Insurance Company
4.    American Financial Group
5.    Arch Reinsurance Company
6.    Argo Re, Ltd.
7.    AXIS Reinsurance Company
8.    Tempest Re
9.    Cincinnati Re
10.    Everest Re
11.    Greenlight Re
12.    Hamilton Re
13.    Hannover Re
14.    HCC (Tokio Marine)
15.    Hiscox
16.    Markel Re
17.    MS Amlin
18.    Munich Re
19.    Neon Underwriting (to include Chord Re)
20.    Nephila Capital, Ltd.
21.    Odyssey Re
22.    Partner Re
23.    QBE Reinsurance Corporation
24.    Qre
25.    Renaissance Reinsurance Ltd.


10



--------------------------------------------------------------------------------





26.    SCOR Reinsurance Company
27.    Sirius America
28.    Sompo International (Sompo Canopius Reinsurance AG)
29.    Swiss Re
30.    Third Point Re
31.    Tokio Millennium Re, Ltd.
32.    Transatlantic Re
33.    Validus Reinsurance, Ltd.
34.    Watford Re
35.    WR Berkley
36.    XL Catlin Re




11

